Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application # 17/035,666 filed on September 28, 2020. Claims 1-16 are pending and are directed toward REMOTE BLOCKCHAIN MASTERNODE DEPLOYMENT.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record alone or in combination teaches all limitations in combination of currently presented claims.
The closest prior art made of record are:
US Patent No. 11,165,589 by Jackson discloses a trusted blockchain oracle observes events extrinsic to a blockchain to yield an indication of the extrinsic event suitable for submission to a decentralized application on a blockchain. The trusted blockchain oracle signs the indications of the extrinsic events to yield a signed blockchain record. The trusted blockchain oracle publishes a feed of the signed blockchain records or otherwise distributes the signed blockchain records to potential users of the decentralized application at low computational cost. Users who wish to submit a signed blockchain record to the decentralized application may form and broadcast their own transactions including the signed blockchain record and bear the costs of confirming the transaction to the blockchain.
US PgPub No. 2019/0173854 by Beck discloses in the development of distributed ledger technology , a number of different consensus mechanisms can be used , including Proof of Work and Proof of Stake , whereby ledger balances can be used as an incentive mechanism to enforce the correct behavior of the network participants charged with maintaining the ledger.
US PgPub No. 2019/0305966 by QIU discloses a public key of a database engine comprising a trusted node of a second blockchain is determined by a subscribing client included in a system for cross - chain interaction . The public key is used as an authentication data source . The system comprises the subscribing client ( corresponding to a first blockchain ) , a publishing client ( corresponding to the second blockchain ) , and a cross - chain interaction end separately connected to the subscribing client and publishing client.
NPL (Can't get TXError: funding failed validity check! 05/29/2018, 7 pages) by 99darwin discloses that divid should start successfully and continue syncing the chain with a newly generated masternode.
NPL (MOCCI, 02/02/2018, 7 pages) by DiVi discloses that a user will input the amount they would like to stake, or select a masternode level from the preset options and hit the setup button.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLEG KORSAK/
Primary Examiner, Art Unit 2492